DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 112 and 122 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, “a lumen” should read --a sheath lumen--
In claim 1, line 6, “a lumen” should read --a dilator lumen--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “a third electrode” in line 2, however there is no second electrode recited in the first claim. For examination purposes, the third electrode will be interpreted as any second electrode. 
Claim 15 recites the limitation “a fourth electrode” in line 2, however there is no second electrode recited in the first claim. For examination purposes, the fourth electrode will be interpreted as any second electrode. 
Claim 25 recites the limitation “the second electrode” in line 2. There is insufficient antecedent basis for the claim. For examination purposes, claim 25 will interpreted as dependent on claim 11.
Claim 27 recites the limitation “the distance” in line 1. There is insufficient antecedent basis for the claim. For examination purposes, the distance will be read as –a distance--.


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10-11, 13-15, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan (U.S. PGPub. No. 20040133113).
Regarding claim 1, Krishnan teaches:
An apparatus, comprising: a sheath comprising a proximal end, a distal end, 
an outer surface having a diameter sized for introduction into a blood vessel of a subject, (Para. 0079, 0006; Fig. 7, sheath 51);
and a lumen extending between the proximal and distal ends of the sheath; (Para. 0079; hollow part of sheath read as lumen of sheath)
a dilator positioned within the sheath lumen and extending distally past the distal end of the sheath, (Para. 0079-0080; Fig. 7, dilator 52)
comprising a proximal end, a distal end, and a lumen extending between the proximal and distal ends of the dilator; (Para. 0079; hollow part of dilator read as lumen)
a transseptal needle retractably positioned within the dilator lumen comprising a proximal end and a distal end; (Para. 0082)
and a first electrode positioned at or near the distal end of the dilator. (Para. 0066)
Regarding claim 6,
The apparatus of claim 1, (described above)
wherein the first electrode comprises a conductive material disposed at or near the distal end of the dilator. (Para. 0080; one of ordinary skill in the art would recognize that an electrode must be conductive in order to deliver energy to the target tissue)
Regarding claim 7, Krishnan teaches:
The apparatus of claim 1, (described above)
wherein the first electrode is circumferentially disposed at or near the distal end of the dilator. (Para. 0080)
Regarding claim 10, Krishnan teaches:
The apparatus of claim 1, (described above)
further comprising a lead connected to the first electrode. (Para. 0080; Fig. 8, lead 73)
Regarding claim 11, Krishnan teaches:
The apparatus of claim 1, (described above)
further comprising a second electrode positioned at or near the distal end of the sheath. (Para. 0080; Fig. 8, second electrode 66; read as broadly as claimed, the second electrode is near the distal end of the sheath when positioned on the dilator. The claim does not require the electrode to be placed on the sheath)
Regarding claim 13, Krishnan teaches:
The apparatus of claim 11, (described above)
further comprising a lead connected to the second electrode. (Para. 0080; Fig. 8, lead 74)
Regarding claim 14, Krishnan teaches:
The apparatus of claim 1, (described above)
further comprising a third electrode positioned proximal to the first electrode. (Para. 0080; Fig. 8, second electrode 66; third electrode interpreted as a second electrode, since claim 1 does not require more than one electrode)
Regarding claim 15, Krishnan teaches:
The apparatus of claim 1, (described above)
further comprising a fourth electrode positioned proximal to the first electrode. (Para. 0080; Fig. 8, second electrode 66; fourth electrode interpreted as a second electrode, since claim 1 does not require more than one electrode)
Regarding claim 24, Krishnan teaches:
The apparatus of claim 1, (described above)
wherein the first electrode is suitable for electromagnetic positioning and electrogram recording. (Para. 0080)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Werneth (U.S. PGPub. No. 20060089637).
Regarding claim 2, Krishnan teaches the apparatus of claim 1 (described above). Krishnan teaches inserting a needle into the dilator, but does not explicitly disclose a needle electrode.
In related ablative art, Werneth teaches an ablation element being a needle (Para. 0087). Read as broadly as claimed, the surface area of the needle is read as the needle electrode, since it is capable of delivering energy to target tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Werneth to incorporate a trasseptal needle electrode positioned at or near the distal end of the transseptal needle in order to effectively deliver energy to target tissue. 
Regarding claim 3,
The apparatus of claim 2, (described above)
further comprising a lead in electrical conductance with the transseptal needle electrode. (Werneth, Para. 0087; wires used to carry electrical energy)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Werneth to incorporate a lead in order to effectively carry electrical energy to the electrodes (Werneth, Para. 0087). 
Regarding claim 4, the Krishnan/Werneth combination teaches:
The apparatus of claim 1, (described above)
wherein the transseptal needle is configured to induce focal ablation of an atrial septum. (Werneth, Para. 0046; configured to limitation read as functional language)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Werneth to incorporate ablation in the atrial septum in order to target atrial walls for treatment of atrial fibrillation (Werneth, Para. 0046). 
Regarding claim 5, the Krishnan/Werneth combination teaches:
The apparatus of claim 4, (described above)
wherein the transseptal needle is a radiofrequency transseptal needle. (Werneth, Para. 0087)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Werneth to incorporate radiofrequency in order to effective ablate target tissue and produce predictable results. 
Regarding claim 25, the Krishnan/Werneth combination teaches:
The apparatus of claim 1, (described above)
wherein the second electrode is suitable for…electrogram recording (Krishnan, Para. 0080)
wherein the second electrode is suitable for electromagnetic positioning…and radiofrequency puncturing. (Werneth, Para. 0064, 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Werneth to incorporate electromagnetic position and RF puncturing in order to appropriate place the device into target regions and effective analyze it placement. 
Regarding claim 30, the Krishnan/Werneth combination teaches:
The apparatus of claim 1, (described above)
wherein the transseptal needle comprises an inner lumen. (Werneth, Para. 0080)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Werneth to incorporate an inner lumen in the needle in order to deliver fluid, such as a therapeutic drug or chemical (Werneth, Para. 0080). 

Claims 22, 23, 28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Jenkins (U.S. PGPub. No. 20100317961). 
Regarding claim 22, Krishnan teaches the apparatus of claim 1 (described above). Krishnan does not explicitly disclose the French size of the sheath. 
In related visualization device art, Jenkins teaches a sheath having a size between 5-12 French (Para. 0097). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diameter of the outer surface of the 
Regarding claim 23, Krishnan teaches the apparatus of claim 1 (described above), however does not explicitly disclose positioning the first electrode 1-10 mm from the distal end. Jenkins teaches a conductive element being 0.010-0.50 inches wide, offset from the distal end. Although Jenkins does not explicitly disclose wherein the first electrode is positioned proximally from 1 to 10 mm from the distal end of the dilator, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 28, the Krishnan/Jenkins combination teaches:
The apparatus of claim 1, (described above)
wherein the transseptal needle comprises an electrically insulating material. (Jenkins, Para. 0108)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Jenkins to incorporate an electrically insulating material in order to physically separate sections of conductive material in order to prevent or reduce heating of the needle tip when exposed to RF energy (Jenkins, Para. 0108). 
Regarding claim 31, the Krishnan/Jenkins combination teaches 
The apparatus of claim 1 (described above)
wherein the transseptal needle comprises a magnetic field sensor. (Jenkins, Para. 0109-0110; read as broadly as claimed any MRI-visible material can be read as a magnetic field sensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Krishnan based on the teachings of Jenkins to incorporate a magnetic field sensor in order to be visible under the presence of MRI and better track the needle within the body. 

	
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Huang (U.S. PGPub. No. 20070106233).
Regarding claim 27, Krishnan teaches the apparatus of claim 1 (described above). Krishnan does not explicitly disclose the distance between the distal ends of the sheath and dilator. 
In related dilator art, Huang teaches wherein the distance between the distal end of the sheath and the distal end of the dilator is from 1 to 3 millimeters (Para. 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate distance between 1-3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794